                 Case 2:19-cv-02052-RSM Document 1 Filed 12/17/19 Page 1 of 8



 1

 2

 3

 4

 5
                              IN THE UNITED STATES DISTRICT COURT
 6                          FOR THE WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
     RHONDA BROWN, a Washington resident,               )
 8                                                      )
                         Plaintiffs,                    )
 9                                                      )    NO.
           vs.                                          )
10                                                      )
     EARTHBOUND EXPEDITIONS, INC, a                     )    COMPLAINT FOR
11   Washington corporation, CLASSICAL 98.1, a          )    DECLARATORY AND
     Washington nonprofit corporation, and              )    INJUNCTIVE RELIEF
12   BEETHOVEN, A NONPROFIT                             )    AND DAMAGES
     CORPORATION, a Washington nonprofit                )
13   corporation,                                       )
                                                        )
14                      Defendants.

15
           COMES NOW, Plaintiff, Rhonda Brown, by and through her attorneys Washington Civil
16
     & Disability Advocate for her Complaint for Declaratory and Injunctive Relief and Damages to
17
     state and allege as follows:
18
                                        I.      INTRODUCTION
19
            1.      Defendants, a travel agency tour operator and a classical radio station in the
20
     Seattle Area, have partnered to offer a unique classical music tour experience to “…join KING
21
     FM host Sean MacLean, and fellow KING FM listeners who share an insatiable passion for great
22

23


     Complaint for Declaratory and Injunctive     WASHINGTON CIVIL & DISABILITY ADVOCATE
     Relief and Damages                                 4115 Roosevelt Way NE, Suite B
                                                              Seattle, WA 98105
     Page 1 of 8                                                (206) 428-3558
                     Case 2:19-cv-02052-RSM Document 1 Filed 12/17/19 Page 2 of 8



 1   music, food, wine, art and history.”1 Unfortunately, Defendants do not offer this wonderful

 2   opportunity to all classical music fans. Plaintiff, who requires a wheelchair for mobility, is

 3   unable to take advantage of that opportunity because Defendants are unwilling to make any

 4   reasonable accommodation in their goods and services to permit Plaintiff to participate in any

 5   part of the tour.

 6              2.      The Americans with Disabilities Act and the Washington Law Against

 7   Discrimination guarantee the right to an equal opportunity to patronize and participate in the

 8   goods and services of places of public accommodation, and require reasonable accommodations

 9   be made for people with disabilities. Defendants’ discriminated against Plaintiff by refusing to

10   make reasonable accommodations to allow Plaintiff to participate.

11                                                 II.     PARTIES

12              3.      Plaintiff Rhonda Brown is a resident of Pierce County, Washignton and resides in

13   this district. Ms. Brown cannot walk and requires a wheelchair for mobility

14              4.      Defendant Earthbound Expeditions, Inc. (“Earthbound Expeditions”) is a

15   Washington corporation based in this judicial district.

16              5.      Defendants Beethoven, A Nonprofit Corporation, and Classical 98.1 (collectively

17   “KING FM”) are Washington nonprofit corporations based in this judicial district.

18                                    III.     JURISDICTION AND VENUE

19              6.      This court has jurisdiction pursuant to 28 U.S.C. § 1331, which gives district

20   courts original jurisdiction over civil actions arising in the Constitution, laws, or treaties of the

21   United States.

22              7.      This court has jurisdiction pursuant to 28 U.S.C. § 1343(a)(4), which gives district

23
     1
         Details can be found on KING FM and Earthbound Expedition’s websites.

     Complaint for Declaratory and Injunctive            WASHINGTON CIVIL & DISABILITY ADVOCATE
     Relief and Damages                                        4115 Roosevelt Way NE, Suite B
                                                                     Seattle, WA 98105
     Page 2 of 8                                                       (206) 428-3558
                  Case 2:19-cv-02052-RSM Document 1 Filed 12/17/19 Page 3 of 8



 1   courts jurisdiction over actions to secure civil rights under Acts of Congress.

 2           8.      This court has jurisdiction pursuant to 28 U.S.C. § 1367, which gives district

 3   courts supplemental jurisdiction over related state law claims.

 4           9.      Venue is appropriate in this judicial district under 28 U.S.C. § 1391 because the

 5   practices and procedures that gave rise to the Plaintiff’s Complaint for Declaratory and

 6   Injunctive Relief and Damages occur in this district and the Defendants reside in this district.

 7                                 IV.     FACTUAL ALLEGATIONS

 8           10.     Plaintiff Rhonda Brown is a longtime listener of Seattle’s Classical KING FM

 9   radio station and has been a dedicated donor since the station became listener supported in 2010

10   or 2011. Ms. Brown uses a wheelchair for mobility.

11           11.     For the last year or so, Ms. Brown has heard commercials on KING FM radio for

12   KING FM Travel Club’s “Classical Cruise on the Rhone River” where tourists will travel

13   through France with “carefully crafted musical performances along the way.”

14           12.     Particularly of interest to Ms. Brown are the tour-exclusive lectures or programs

15   along the way where KING FM artists and personalities provide commentary, background, and

16   insights regarding the musical performances the tour will experience.

17           13.     Ms. Brown went to the KING FM website indicated in the radio commercial, and

18   followed the link to the website for Earthbound Expeditions. Expecting there may be some

19   additional arrangement that would need to be made for wheelchair accommodations she

20   contacted Earthbound Expeditions for more information.

21           14.     During Ms. Brown’s call with the Earthbound Expeditions representative, she was

22   told there was no wheelchair accessibility on the river boat, and thus she absolutely could not

23   participate.


     Complaint for Declaratory and Injunctive      WASHINGTON CIVIL & DISABILITY ADVOCATE
     Relief and Damages                                  4115 Roosevelt Way NE, Suite B
                                                               Seattle, WA 98105
     Page 3 of 8                                                 (206) 428-3558
               Case 2:19-cv-02052-RSM Document 1 Filed 12/17/19 Page 4 of 8



 1          15.     Disappointed, but not undeterred, Ms. Brown suggested she could forgo the river

 2   boat portion of the trip and instead stay at lodgings on-land at each destination. Ms. Brown was

 3   told that this would be too difficult and “a separate tour” would not be set up for her.

 4          16.     Finally, Ms. Brown suggested that she could simply be sold an itinerary and

 5   admission to the on-land concerts and events, and Ms. Brown would secure the travel and

 6   lodging herself, thus allowing her to participate in at least some of the tour events and relieving

 7   the tour of any additional hassle. Ms. Brown was similarly told this would not be done.

 8          17.     Ms. Brown then spoke with a manager, who provided a similar response that it

 9   would be too much hassle.

10          18.     There is a January 15th discounted registration deadline and spaces on the KING

11   FM Travel Club tour are limited.

12          19.     Despite federal and state obligations to make services available to people with

13   disabilities, and despite Ms. Brown’s immense offer of flexibility and willingness to cooperate in

14   planning, Defendants failed to make any portion of the KING FM Travel Club tour available to

15   Ms. Brown because of her disability.

16                                 V.      FIRST CAUSE OF ACTION
                                        Americans with Disabilities Act
17                                            42 U.S.C. § 12182

18          20.     Plaintiff incorporates by reference all allegations in the paragraphs above.

19          21.     The Americans with Disabilities Act (“ADA”) and relevant implementing

20   regulations makes it unlawful to deny people with disabilities the opportunity “to participate in

21   or benefit from the goods, services, facilities, privileges, advantages, or accommodations of an

22   entity.” 42 U.S.C. § 12182(b)(1)(A)(i).

23          22.     Ms. Brown is limited in the major life activity of walking and requires a


     Complaint for Declaratory and Injunctive      WASHINGTON CIVIL & DISABILITY ADVOCATE
     Relief and Damages                                  4115 Roosevelt Way NE, Suite B
                                                               Seattle, WA 98105
     Page 4 of 8                                                 (206) 428-3558
                Case 2:19-cv-02052-RSM Document 1 Filed 12/17/19 Page 5 of 8



 1   wheelchair for mobility and is thus an individual with a disbility under Title III of the ADA.

 2          23.     Discrimination under the ADA includes “a failure to make reasonable

 3   modifications in policies, practices, or procedures when such modifications are necessary to

 4   afford such goods, services, facilities, privileges, advantages, or accommodations to individuals

 5   with disabilities.” 42 U.S.C. § 12182(b)(2)(A)(ii).

 6          24.     Defendants organize, plan, advertise, and contol the KING FM Travel Club tour,

 7   and a travel service is considered a public accommodation under the ADA. 42 U.S.C. §

 8   12181(7)(F).

 9          25.     Defendants discriminated against Ms. Brown by refusing to make any reasonable

10   accommodations or modifications in their services to permit Ms. Brown to particiate in any way.

11          26.     Defendants’ discriminatory conduct as alleged in this Complaint has harmed Ms.

12   Brown, and the harm will continue without declaratory and injunctive relief.

13          27.     Defendants’ discriminatory conduct as alleged in this Complaint entitles Ms.

14   Brown to declaratory and injunctive relief as well as damages. 42 U.S.C. § 12188.

15          28.     Defendants’ discriminatory conduct as alleged in this Complaint entitles Ms.

16   Brown to recover reasonable attorneys’ fees and costs incurred in bringing this action. 42 U.S.C.

17   § 12205.

18                              VI.     SECOND CAUSE OF ACTION
                       Violation of the Washington Law Against Discrimination
19                                    (R.C.W. §§ 49.60.010 et seq.)

20          29.     Plaintiffs incorporate by reference the allegations in the paragraphs above.

21          30.     The Washington Law Against Discrimination, and implementing regulations,

22   provides even greater rights and protections for people with disabilities than the ADA. Taylor v.

23   Burlington N. R.R. Holdings, Inc., 193 Wash. 2d 611, 621–22, 444 P.3d 606, 611 (2019) ("the


     Complaint for Declaratory and Injunctive     WASHINGTON CIVIL & DISABILITY ADVOCATE
     Relief and Damages                                 4115 Roosevelt Way NE, Suite B
                                                              Seattle, WA 98105
     Page 5 of 8                                                (206) 428-3558
               Case 2:19-cv-02052-RSM Document 1 Filed 12/17/19 Page 6 of 8



 1   legislature has expressly rejected the idea that the ADA should be used to constrain the

 2   protections offered under the WLAD").

 3           31.     Ms. Brown is an individual with a disability within the meaning of the

 4   Washington Law Against Discrimination (“WLAD”). R.C.W. § 49.60.040(7)(a).

 5           32.     Section 49.60.030(1) of the Revised Code of Washington provides in pertinent

 6   part: “The right to be free from discrimination because of . . . the presence of any sensory,

 7   mental, or physical disability . . . is recognized as and declared to be a civil right. This right shall

 8   include, but not be limited to: . . . (b) The right to the full enjoyment of any of the

 9   accommodations, advantages, facilities, or privileges of any place of public resort,

10   accommodation, assemblage, or amusement.”

11           33.     Under R.C.W. § 49.60.215, “It shall be an unfair practice for any person or the

12   person's agent or employee to commit an act which directly or indirectly results in any

13   distinction, restriction, or discrimination, or the requiring of any person to pay a larger sum than

14   the uniform rates charged other persons, or the refusing or withholding from any person the

15   admission, patronage, custom, presence, frequenting, dwelling, staying, or lodging in any place

16   of public resort, accommodation, assemblage, or amusement,” based on disability.

17           34.     “It is an unfair practice… to fail or refuse to make reasonable accommodation to

18   the known physical, sensory, or mental limitations of a person with a… when same service

19   would prevent the person from fully enjoying the place of public accommodation.” W.A.C. §

20   162-26-080.

21           35.     Defendants’ refusal to make any accommodation to permit Ms. Brown to

22   participate in the KING FM Travel Club tour and Defendants’ insistance on providing only the

23   same service (a tour that is wheelchair inaccessible) is a violation of the WLAD and


     Complaint for Declaratory and Injunctive       WASHINGTON CIVIL & DISABILITY ADVOCATE
     Relief and Damages                                   4115 Roosevelt Way NE, Suite B
                                                                Seattle, WA 98105
     Page 6 of 8                                                  (206) 428-3558
                  Case 2:19-cv-02052-RSM Document 1 Filed 12/17/19 Page 7 of 8



 1   disrimination based on disibility.

 2           36.     As a direct and proximate result of Defendants’ discriminatory conduct as alleged

 3   in this Complaint for Declaratory and Injunctive Relief and Damages, Ms. Brown has suffered

 4   and continues to suffer difficulty, hardship, isolation, and segregation due to Defendants’ failure

 5   to make reasonable accommodations.

 6           37.     Pursuant to RCW § 49.60.030(2), Ms. Brown is entitled to declaratory and

 7   injunctive relief and damages, and to recover from Defendants her reasonable attorneys’ fees and

 8   costs incurred in bringing this action.

 9                                    VII.     PRAYER FOR RELIEF

10           WHEREFORE, Ms. Brown respectfully request that this Court:

11           1.      Assume jurisdiction over this action;

12           2.      Find and declare Defendants EARTHBOUND EXPEDITIONS, INC.,

13   CLASSICAL 98.1, and BEETHOVEN, A NONPROFIT CORPORATION to be in violation of

14   the Americans with Disabilities Act, 42 U.S.C. §§ 12181 et seq, and the Washington Law

15   Against Discrimination, Wash. Rev. Code §§ 49.60.010 et seq.;

16           3.      Issue a permanent injunction ordering Defendants to immediately implement the

17   necessary accommodations, changes, and policies to make the KING FM Travel Club Tour

18   accessible for Plaintiff;

19           4.      Award the Ms. Brown reasonable attorneys' fees and costs as authorized by 42

20   U.S.C. § 12205 and R.C.W. § 49.60.030;

21           5.      Award punitive, actual, compensatory, and/or statutory damages to Ms. Brown for

22   violations of her civil rights as allowed under state and federal law;

23           6.      Award compensatory damages for injury resulting from Defendants’


     Complaint for Declaratory and Injunctive      WASHINGTON CIVIL & DISABILITY ADVOCATE
     Relief and Damages                                  4115 Roosevelt Way NE, Suite B
                                                               Seattle, WA 98105
     Page 7 of 8                                                 (206) 428-3558
                 Case 2:19-cv-02052-RSM Document 1 Filed 12/17/19 Page 8 of 8



 1   discrimination based on disability at a public accommodation.

 2          7.      Award such additional or alternative relief as may be just, proper and equitable.

 3
     DATED THIS 17th day of December, 2019.
 4

 5   WASHINGTON CIVIL & DISABILITY ADVOCATE
     Attorneys for Plaintiff
 6
     /S/ MICHAEL TERASAKI                             /S/ CONRAD REYNOLDSON
 7   Michael Terasaki                                 Conrad Reynoldson
     WSBA# 51923                                      WSBA# 48187
 8   4115 Roosevelt Way Ne, Suite B                   4115 Roosevelt Way Ne, Suite B
     Seattle, WA 98105                                Seattle, WA 98105
 9   (206) 402-1124                                   (206) 428-3558
     terasaki@wacda.com                               conrad@wacda.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23


     Complaint for Declaratory and Injunctive     WASHINGTON CIVIL & DISABILITY ADVOCATE
     Relief and Damages                                 4115 Roosevelt Way NE, Suite B
                                                              Seattle, WA 98105
     Page 8 of 8                                                (206) 428-3558
